FILED
                             NOT FOR PUBLICATION                             MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



THERESIA,                                         No. 08-71660

               Petitioner,                        Agency No. A099-360-531

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Theresia, a native and citizen of Indonesia, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Over a period of ten years, Theresia claimed that Muslims robbed her on

three occasions, an imam interrupted a prayer meeting and threatened her, and

several young men loitered outside her home and asked for money. Theresia also

testified she was discriminated against in college, and claimed her employer

received bomb threats. Substantial evidence supports the BIA’s finding that

Theresia’s experiences in Indonesia, considered individually or cumulatively, did

not rise to the level of persecution. See id. at 1059-60. Substantial evidence also

supports the BIA’s finding that Theresia failed to establish a well-founded fear of

future persecution because the record does not compel the conclusion that she

demonstrated sufficient individualized risk, even under a disfavored group

analysis. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009). In addition, the

record does not compel the conclusion that there is a pattern or practice of

persecution against Catholic Bataks in Indonesia. See Wakkary, 558 F.3d at

1060-62. Accordingly, Theresia’s asylum claim fails.

      Because Theresia failed to establish eligibility for asylum, she necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                          2                                    08-71660
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Theresia failed to demonstrate it is more likely than not she would be

tortured if returned to Indonesia. See Wakkary, 558 F.3d at 1068.

      PETITION FOR REVIEW DENIED.




                                         3                                   08-71660